MEMORANDUM OPINION AND ORDER

BUCKLO, District Judge.
Defendants Board of Trustees of Community College District No. 504 (Triton College), Jenni Golembeski, Mark R. Stephens, Merrill Becker and James Durkin have moved to dismiss Count IV of plaintiff Michael J. Bakalis’ amended complaint. That count charges that the individual defendants, who at the time of the events complained of, constituted a majority of the Board of Trustees of Triton College, unjustifiably interfered with Dr. Bakalis’ contract with the Board of Trustees of Triton College. Dr. Bakalis was president of Triton College prior to his termination by the named defendants.
The issue before me with respect to this claim for interference with contractual relationship is whether defendants could have interfered with Dr. Bakalis’ contract with any third party since they represented a majority of the Board of Trustees, the governing body of the college with which Dr. Bakalis had a contract. Defendants argue that they were the ones who voted to terminate Dr. Bakalis’ contract and that there was no third party involved. The tort of interference with contract requires that plaintiff have a valid contract with a third party who breaches the contract following a defendant’s intentional and unjustifiable inducement of a breach of contract. E.g., Marc Development, Inc. v. Wolin, 845 F.Supp. 547, 554 (N.D.Ill.1993). Defendants note two decisions, Eisenbach v. Esformes, 221 Ill.App.3d 440, 582 N.E.2d 196, 199, 163 Ill.Dec. 930, 933 (2d Dist.1991), and Quist v. Board of Trustees of Community College Dist. No. 525, 258 111. App.3d 814, 629 N.E.2d 807, 811, 196 Ill.Dee. *645262, 266 (3d Dist.1994), that deny the cause of action where the alleged tortfeasor was an agent of the third party with whom plaintiff had his contract, and I note a third decision, Rice v. Nova Biomedical Corp., 38 F.3d 909 (7th Cir.1994), that questions the logic of a claim where an employer has ratified an agent’s interference. However, the Seventh Circuit in the present case has upheld the denial of defendants’ motion for qualified immunity on the ground that if Board members were pre-biased, they may not have been impartial decision makers, and might have been required to excuse themselves from participation in decisions respecting plaintiff so long as a quorum could have been achieved without them. Bakalis v. Golembeski, et al., 35 F.3d 318 (7th Cir.1994). The Seventh Circuit relied on settled authority that holds that due process requires an impartial hearing tribunal. Under similar logic, it can be argued that a Board of Trustees composed of individuals acting to further their personal interests and not the interests of the college could be found to have interfered with Dr. Bakalis’ contract with Triton College, as interpreted by an unbiased Board of Trustees. The third party, in other words, is an unbiased Board of Trustees.
Defendants in this ease are alleged to have interfered with Dr. Bakalis’ contract in order to provide employment contracts to their political allies.1 Other courts have held that such allegations state a claim despite the fact that the alleged tortfeasor was an agent of the contracting third party. See Marc Development, Inc. v. Wolin, supra, 845 F.Supp. at 554; Mittelman v. Witous, 135 Ill.2d 220, 552 N.E.2d 973, 979, 142 Ill.Dee. 232, 246 (1989). Under the reasoning of this authority, at least until the facts are further developed, Dr. Bakalis’ claim will be allowed to go forward. Defendants’ motion to dismiss Count IV is denied.

. In contrast, the plaintiff in Quist apparently did not allege that the individual defendants acted to further their own private interests.